U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                             No. ACM 39047
                         ________________________

                           UNITED STATES
                               Appellee
                                     v.
                       Elijah M. LANGHORNE
             Staff Sergeant (E-5), U.S. Air Force, Appellant
                         ________________________

       Appeal from the United States Air Force Trial Judiciary
                        Decided 5 December 2017
                         ________________________

Military Judge: Shelly W. Schools (arraignment); Vance H. Spath.
Approved sentence: Dishonorable discharge, confinement for 12 years,
forfeiture of all pay and allowances, and reduction to E-1. Sentence ad-
judged 20 November 2015 by GCM convened at Tinker Air Force Base,
Oklahoma.
For Appellant: Major Annie W. Morgan, USAF; Brian L. Mizer, Es-
quire.
For Appellee: Major Matthew J. Neil, USAF; Major Mary Ellen Payne,
USAF; Gerald R. Bruce, Esquire.
Before DREW, MAYBERRY, and DENNIS, Appellate Military Judges.
Chief Judge DREW delivered the opinion of the court, in which Senior
Judge MAYBERRY and Judge DENNIS joined.
                         ________________________

                PUBLISHED OPINION OF THE COURT
                         ________________________

DREW, Chief Judge:
   Appellant entered mixed pleas at his court-martial. A general court-
martial with officer members convicted Appellant, contrary to his pleas, of
two specifications of conspiracy to commit premeditated murder of MC, in vi-
                   United States v. Langhorne, No. ACM 39047


olation of Article 81, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§ 881; one specification of aggravated arson of an inhabited dwelling, in viola-
tion of Article 126, UCMJ, 10 U.S.C. § 926; and one specification of reckless
endangerment by wantonly setting fire to a dwelling, likely to cause death or
grievous bodily harm to SB and CL, in violation of Article 134, UCMJ, 10
U.S.C. § 934. 1 The military judge accepted Appellant’s pleas and found him
guilty of one specification of divers wrongful use of anabolic steroids and one
specification of wrongful distribution of anabolic steroids, both in violation of
Article 112a, UCMJ, 10 U.S.C. § 912a. The court members sentenced Appel-
lant to a dishonorable discharge, confinement for 12 years, forfeiture of all
pay and allowances, and reduction to the grade of E-1. The convening author-
ity approved the sentence as adjudged.
    Appellant raises ten issues on appeal: (1) whether the military judge
abused his discretion in finding that the government’s warrantless search of
Appellant’s Facebook account did not violate the Fourth Amendment; 2
(2) whether the military judge abused his discretion in denying a Defense re-
quest to impeach a witness by contradiction; (3) whether the military judge
abused his discretion in denying a Defense request to introduce evidence of
Appellant’s character for helpfulness; (4) whether the offense of reckless en-
dangerment by setting fire to a dwelling, in violation of Article 134, UCMJ,
was preempted by Article 126, UCMJ; (5) whether the military judge erred in
denying a Defense request for an instruction on a lesser included offense of
simple arson; (6) whether the military judge erred in instructing on the ele-
ments of aggravated arson of an inhabited dwelling; (7) whether the military
judge erred in declining to give a Defense-requested instruction in response
to a court member question during deliberations; (8) whether the evidence is
factually sufficient to establish that Appellant did not abandon the conspira-
cy to commit premeditated murder alleged in Specification 2 of Charge II;
(9) whether the military judge abused his discretion in determining that the
authorization to seize Appellant’s cell phone was sufficiently particular; 3 and


1   The court members acquitted Appellant of attempted premeditated murder of MC.
2   U.S. CONST. amend. IV.
3 The Prosecution did not offer any evidence obtained from Appellant’s cell phone. A
review of cell phone text messages that were admitted in Prosecution Exhibit 27
readily reveals that they were taken from a third party electronic device, as each
message is annotated as having been received from or sent to Appellant’s number.
Moreover, the Defense specifically indicated that it had no objection to the exhibit.
This issue does not require further discussion or warrant relief. See United States v.
Matias, 25 M.J. 356, 361 (C.M.A. 1987).




                                          2
                  United States v. Langhorne, No. ACM 39047


(10) whether the military judge abused his discretion in holding that the
search of Appellant’s cell phone did not violate the Fourth Amendment. 4
    Although not raised by Appellant, we find that the court-martial order in-
correctly reflects Appellant’s plea to Charge III and direct that the convening
authority substitute a corrected court-martial order. 5 In addition, we note
that the time required to complete the appellate review of Appellant’s case
has exceeded the presumptively reasonable period of 18 months since the
case was docketed with this court, as established in United States v. Moreno,
63 M.J. 129, 142 (C.A.A.F. 2006). We nevertheless find no errors materially
prejudicial to Appellant’s substantial rights and thus affirm the findings and
sentence.

                                  I. BACKGROUND
    Sometime in 2013, Appellant entered into an agreement with a fellow se-
curity forces member in his squadron, Staff Sergeant (SSgt) Steven Bailey, to
murder MC, a female civilian and the mother of SSgt Bailey’s child, in ex-
change for money. SSgt Bailey met MC in 2011 and she gave birth to
SSgt Bailey’s daughter, SB, in 2012. Previously engaged to be married,
SSgt Bailey and MC broke up shortly after SB’s birth. An intense and pro-
tracted custody battle for SB ensued and extended over the following three
years. MC, who had temporary custody of SB, was ultimately granted per-
manent custody of SB. SSgt Bailey expressed anger about the custody situa-
tion to members of his squadron, including Appellant. SSgt Bailey alleged
that MC was physically abusing his daughter.
    SSgt Bailey agreed to give Appellant $20,000 to murder MC. He paid Ap-
pellant $2,600 in cash up front and another $600 in gift cards and promised
to pay the remainder after Appellant killed MC. Appellant and SSgt Bailey
discussed several different ways that Appellant might carry out the murder,
including arson of MC’s house, killing her during a home invasion, shooting


4   Id.
5 The Report of Result of Trial attached to the Staff Judge Advocate’s Recommenda-
tion (SJAR) to the convening authority contains the same error. However, the error
only extended to the Charge and not it’s underlying specifications, which correctly
reflect Appellant’s guilty pleas. Neither the Addendum to the SJAR nor Appellant’s
submissions personally or through counsel noted the administrative error, although
his trial defense counsel correctly noted that Appellant pled guilty to both specifica-
tions. Under these circumstances, we do not believe that the administrative error
prejudiced Appellant’s post-trial processing, to include his opportunity for clemency
from the convening authority.




                                          3
                 United States v. Langhorne, No. ACM 39047


her with a rifle from a distance, launching a grenade through her window,
and killing her in her car in a drive-by shooting. SSgt Bailey’s one stipulation
was that Appellant couldn’t hurt SB, but SSgt Bailey didn’t care about MC’s
son or mother.
    On 11 January 2014, Appellant purchased a propane torch and some oth-
er materials from a local hardware store. On 17 January 2014, at approxi-
mately 0300, Appellant carried the torch through the wooded area behind
MC’s house in a rural town near Tinker Air Force Base, Oklahoma. Inside
her home, MC and her two children, including SB, were asleep. Appellant
wedged the torch against the back of the house, up against the one section of
the structure that he knew—based on his previous experience as a building
contractor—was clad with flammable materials. He set the torch alight and
retreated back into the woods. He watched from a distance for 15 to 20
minutes and then left.
    At some point after Appellant set the fire, MC awoke to SB crying for a
bottle. MC smelled smoke. She looked around the inside of the house but
couldn’t find the source of the smell. She quickly bundled up her children and
fled to a nearby gas station where she called the police. A police officer ar-
rived at the home around 0320 and found the inside of the house filling with
smoke and the outside back of the house on fire. Shortly thereafter the fire
department arrived. Either the police officer or the fire department extin-
guished the fire, leaving the back of the home damaged, but otherwise liva-
ble.
    SSgt Bailey was upset with Appellant that he had set the fire while SB
was inside. However, they continued their plotting to kill MC. They ex-
changed coded text messages and met in person to discuss ways to kill MC
while SB was not present and SSgt Bailey had an alibi. In July 2014, Appel-
lant followed MC and her mother in a white pickup truck after they dropped
off SB with SSgt Bailey as part of a scheduled custody exchange. Suspicious
of the truck that was aggressively following them despite their attempts to
lose it, SB and her mother called the local police in a panicked state. A police
officer gave them instructions to pull onto a certain road where he would in-
tercept the truck. The officer stopped Appellant and asked him what he was
doing in the area. When Appellant produced his military ID, the officer, who
was aware of SSgt Bailey’s and MC’s strained custody situation and
SSgt Bailey’s military status, asked Appellant if he knew SSgt Bailey. Appel-
lant lied and said he didn’t. The officer didn’t believe him but hadn’t person-
ally observed anything that would give him a basis to arrest Appellant, so he
warned Appellant to stay away from MC.
   Spooked by being pulled over by the local police, Appellant told
SSgt Bailey that he was no longer interested in killing MC in her rural town.


                                       4
                 United States v. Langhorne, No. ACM 39047


However, Appellant and SSgt Bailey continued to plot ways to kill MC. They
discussed killing MC in a parking garage in Oklahoma City near the court-
house, as she arrived for a custody hearing. Appellant rented a car to surveil
the area without having his own vehicle noticed. They also stole license
plates from another car to reduce the chances of a vehicle tied to them being
observed during their activities in support of the murder plot.
    By March of 2015, SSgt Bailey was frustrated that Appellant had not yet
killed MC, and so he approached another military member friend, whose
brother had been imprisoned. SSgt Bailey thought that the brother would
know someone who could carry out the murder if Appellant didn’t take care of
it soon. Unbeknownst to SSgt Bailey, the friend reported SSgt Bailey’s re-
quest to the Air Force Office of Special Investigations (AFOSI), who arranged
for the friend to wear a recording device during several conversations with
SSgt Bailey. In the meantime, Appellant, who was scheduled to deploy soon,
agreed to provide SSgt Bailey with the .22 caliber Sig Sauer Mosquito pistol
that he had bought at the Base Exchange, along with a threaded adapter and
a muzzle suppressor he had fashioned out of an automobile oil filter. After
making telephonic arrangements with an undercover agent he believed to be
a hit man arranged by his friend, SSgt Bailey dropped a bag at an agreed-
upon location. The bag contained Appellant’s pistol and suppressor, along
with bullets, a laser sight, a bullet resistant vest, and a dossier of information
about MC. After the undercover agent retrieved the bag, SSgt Bailey was ap-
prehended and he confessed to much of the murder plot and implicated Ap-
pellant.
    The following day, 30 March 2015, AFOSI brought Appellant in for ques-
tioning. After initially denying any involvement with the conspiracy and ar-
son, he eventually admitted his role, although he claimed that at no time did
he actually intend to kill MC or anyone else. He asserted that he had inten-
tionally done a poor job in an attempt to get SSgt Bailey to change his mind
about killing MC. Appellant consented to AFOSI searching his cellphone and
its contents. He gave the agents the password to his phone and they made a
forensic extraction of the contents for later analysis. Appellant also consented
to a search of his truck, where AFOSI found a bag filled with various ski
masks, gloves, and a hunting knife. Appellant said that SSgt Bailey gave it to
him and they called it the “murder bag.” Appellant also gave AFOSI the load-
ed .45 caliber Glock pistol that he kept in his truck.

                                II. DISCUSSION
A. Evidence from Appellant’s Facebook Account
   Over Appellant’s objection, the Prosecution introduced messages from his
Facebook account. AFOSI investigators accessed the account by using the us-


                                        5
                 United States v. Langhorne, No. ACM 39047


er name and password that Appellant provided to a third person over a moni-
tored telephone line from Appellant’s pretrial confinement facility. Appellant
asserts that the access of his Facebook account constituted a warrantless ille-
gal search.
    Before his trial, Appellant was confined in a local civilian facility where
he had access to a facility phone set up for confinees’ use. In accordance with
the facility’s standard procedures, an automated recording notifies the con-
finee and the recipient of the call that the call is subject to monitoring and re-
cording. 6 The notice can be optionally suppressed by pressing “1” after it be-
gins. Appellant placed a number of calls from the confinement facility to his
supervisor, Technical Sergeant (TSgt) PF. During one of the calls on 7 April
2015, Appellant (APP) had the following recorded discussion with TSgt PF
about his Facebook account:
       System:    Hello, this is a pre-paid collect call from
       APP:       Elijah Langhorne
       System:    an inmate of the Potawatomie County Jail. Three-
                  way or call waiting is not allowed and may automat-
                  ically disconnect this call. This call is also subject to
                  being recorded or monitored, except for privileged
                  communications between attorney and client.
                  ....
       APP:       Hey, do you think I should change the password on
                  my Facebook account since my phone was logged in-
                  to it and OSI’s got it?
       TSgt PF: Yep, I definitely would.
       APP:       Okay, uh, is that something you’d be willing to do for
                  me?
       TSgt PF: Uh, yeah, . . . go ahead.
       APP:       Okay, the user name is just my email [. . .]. The
                  password is [. . .].
       TSgt PF: Okay.
       APP:       And if you could just add like, uh, if you could
                  change it to [. . .], that’s what I’d prefer it to be.


6Calls to a confinee’s attorney are not recorded or monitored if prior arrangements
have been made for a privileged attorney call.




                                        6
                  United States v. Langhorne, No. ACM 39047


       TSgt PF: Okay, yeah. I’ll do it.
    In a subsequent call the next day, Appellant asked TSgt PF to retrieve
and throw away a license plate from Appellant’s truck that he had stashed
under his back seat. TSgt PF agreed. It was the stolen plate that Appellant
had been using during his murder plot reconnaissance missions. On 6 May
2015, AFOSI learned about Appellant’s calls to TSgt PF after TSgt PF’s su-
pervisor reported that TSgt PF had spoken to him about Appellant’s request
to dispose of the license plate. Over the next several days, AFOSI requested
and received copies of the recorded conversations from the confinement facili-
ty. After reviewing them, AFOSI sought and received a search authorization
from a military magistrate to search Appellant’s truck, where they found the
license plate still under the back seat. Without seeking a military search au-
thorization, civilian search warrant, or consent from Appellant, AFOSI ac-
cessed Appellant’s online Facebook account from 11–13 May 2015. They used
the account name and password 7 that Appellant disclosed to TSgt PF over
the recorded phone call. They copied several messages from the Facebook ac-
count into a Word document.
    We review a military judge’s ruling on the admissibility of evidence for an
abuse of discretion. United States v. Nieto, 76 M.J. 101, 105 (C.A.A.F. 2017)
(denial of a motion to suppress) (citing United States v. Hoffmann, 75 M.J.
120, 124 (C.A.A.F. 2016)); United States v. Ediger, 68 M.J. 243, 248 (C.A.A.F.
2010) (decision to admit or exclude evidence) (citing United States v. Manns,
54 M.J. 164, 166 (C.A.A.F. 2000)). However, we review any conclusions of law
de novo. United States v. Chatfield, 67 M.J. 432, 437 (C.A.A.F. 2009). A mili-
tary judge abuses his discretion when (1) the findings of fact upon which he
bases his ruling are not supported by the evidence of record; (2) he uses incor-
rect legal principles; or (3) his application of the correct legal principles to the
facts is clearly unreasonable. United States v. Ellis, 68 M.J. 341, 344
(C.A.A.F. 2010) (citing United States v. Mackie, 66 M.J. 198, 199 (C.A.A.F.
2008)). “The abuse of discretion standard is a strict one, calling for more than
a mere difference of opinion. The challenged action must be arbitrary, fanci-
ful, clearly unreasonable, or clearly erroneous.” United States v. Lloyd, 69
M.J. 95, 99 (C.A.A.F. 2010) (citations and quotation marks omitted). “[T]he
abuse of discretion standard of review recognizes that a judge has a range of
choices and will not be reversed so long as the decision remains within that
range.” United States v. Gore, 60 M.J. 178, 187 (C.A.A.F. 2004).



7The record does not reflect whether the password AFOSI successfully used was Ap-
pellant’s old password or the new one to which he had asked TSgt PF to change it.




                                         7
                 United States v. Langhorne, No. ACM 39047


    The Fourth Amendment provides that “[t]he right of the people to be se-
cure in their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated.” U.S. Const. amend. IV. Under
the Fourth Amendment, a “search” occurs when “the government violates a
subjective expectation of privacy that society recognizes as reasonable.” Kyllo
v. United States, 533 U.S. 27, 33 (2001). Under the third-party doctrine, “a
person has no legitimate expectation of privacy in information he voluntarily
turns over to third parties . . . even if the information is revealed on the as-
sumption that it will be used only for a limited purpose and the confidence
placed in the third party will not be betrayed.” Smith v. Maryland, 442 U.S.
735, 743–44 (1979) (citing United States v. Miller, 425 U.S. 435, 442–44
(1976)). See also United States v. Larson, 66 M.J. 212, 215 (C.A.A.F. 2008);
United States v. Caira, 833 F.3d 803, 806 (7th Cir. 2016). When Appellant
voluntarily revealed his Facebook username and password to TSgt PF, he no
longer had a reasonable expectation of privacy in his Facebook account. The
fact that Appellant was aware that his telephone conversation was being rec-
orded and subject to monitoring further cements the conclusion that when
AFOSI used the recorded information to access and copy his Facebook mes-
sages, the investigator’s actions did not constitute a “search” under the
Fourth Amendment, since they did not violate a reasonable expectation of
privacy. Accordingly, the military judge did not abuse his discretion when he
overruled the Defense objection and admitted Appellant’s Facebook messag-
es.
B. Impeachment by Contradiction
    At trial, defense counsel sought to introduce extrinsic evidence that
SSgt Bailey lied on three previous occasions. Specifically that he had falsely
claimed that MC had cancer, that he had falsely claimed to being disabled
due to a metal plate in his head, and that he had intentionally failed his Per-
sonnel Reliability Program (PRP) qualifications. The military judge ruled
that defense counsel was improperly attempting to introduce specific instanc-
es of conduct in order to attack SSgt Bailey’s character for truthfulness. As he
did at trial, Appellant contends that his counsel was actually attempting to
impeach SSgt Bailey by contradiction. We review a military judge’s decision
to exclude or admit impeachment evidence for abuse of discretion. United
States v. Bins, 43 M.J. 79, 83 (C.A.A.F. 1995).
    During the extensive cross-examination of SSgt Bailey, the senior defense
counsel impeached him with prior inconsistent statements, a bad character
for truthfulness, previous instances in which he had minimized his criminal
culpability in his discussions with AFOSI, and a motive to misrepresent to
preserve his pretrial agreement sentence limitation. Towards the end of the
cross-examination, the defense counsel asked SSgt Bailey if he had ever told
his unit that MC had cancer. He admitted he had. The defense counsel then

                                       8
                 United States v. Langhorne, No. ACM 39047


asked him about making the false disability claim and intentionally failing
his PRP qualifications. SSgt Bailey denied both instances. None of the pur-
portedly untruthful statements were material to any of the allegations facing
Appellant at his trial and none of them were raised during SSgt Bailey’s di-
rect testimony.
   The military judge denied the Defense requests to introduce extrinsic evi-
dence based on Mil. R. Evid. 608(b):
       Specific Instances of Conduct. Except for a criminal conviction
       under Mil. R. Evid. 609, extrinsic evidence is not admissible to
       prove specific instances of a witness’s conduct in order to attack
       or support the witness’s character for truthfulness. The mili-
       tary judge may, on cross-examination, allow them to be in-
       quired into if they are probative of the character for truthful-
       ness or untruthfulness of . . . the witness . . . .
   Appellant contends that the military judge erred because he should have
permitted the extrinsic evidence, not as character evidence, but as a form of
impeachment by contradiction. Appellant misunderstands how and when to
use impeachment by contradiction.
    The Military Rules of Evidence explicitly permit impeachment by contra-
diction only of an accused—in Mil. R. Evid. 304(e)(1), through the use of a
suppressed involuntary statement, and in Mil. R. Evid. 311(c)(1), through the
use of suppressed evidence obtained as a result of an unlawful search or sei-
zure. However, the Military Rules of Evidence, like their federal counterpart,
are not exhaustive. Other techniques of impeachment, including impeach-
ment by contradiction of witnesses generally, while not explicitly codified, are
nevertheless permissible. MCM, App. 22, at A22-55.
    Impeachment by contradiction, when proper, allows a party to introduce
extrinsic evidence to contradict the testimony of a witness. By definition, it
does not apply to bolster a concession made in cross-examination, as the ex-
trinsic evidence must contradict the testimony. In the military courts, “[t]he
normal rule of impeachment by contradiction is that a witness may not be
contradicted by extrinsic evidence on a collateral matter.” United States v.
Banker, 15 M.J. 207, 211 (C.M.A. 1983). However, an exception to that rule
allows for the introduction of extrinsic evidence to impeach by contradiction a
collateral matter raised during direct examination. Id.; United States v. Flem-
ing, 19 F.3d 1325, 1331 (10th Cir.), cert. denied, 513 U.S. 826 (1994). “A mat-
ter is collateral if the fact could not be shown in evidence for any purpose in-
dependent of the contradiction.” United States v. Harris, 542 F.2d 1283,
1306–07 (7th Cir. 1976). Evidence of a witness’s bias, prejudice, or motive to
misrepresent is never collateral and may be proven by extrinsic evidence.
Mil. R. Evid. 608(c).

                                       9
                 United States v. Langhorne, No. ACM 39047


     Defense counsel attempted to open the door to extrinsic evidence by rais-
ing matters for the first time on cross-examination. The matters offered by
Appellant did not tend to establish SSgt Bailey’s bias, prejudice, or motive to
misrepresent. They were not otherwise relevant or admissible for any pur-
pose other than to contradict SSgt Bailey’s denial of specific instances of un-
truthfulness and were therefore collateral. Even if SSgt Bailey’s lying to his
unit about MC having cancer had not been collateral, his admission of the
fact foreclosed defense counsel’s ability to introduce extrinsic evidence to con-
tradict it. As to the other specific instances that the Defense asserted tended
to show that SSgt Bailey was untruthful, defense counsel was stuck with
SSgt Bailey’s denial and neither Mil. R. Evid. 608(b) nor impeachment by
contradiction allowed the Defense to introduce extrinsic evidence. According-
ly, the military judge did not abuse his discretion.
C. “Character for Helpfulness” Evidence
    The Defense sought to introduce a number of affidavits attesting to Appel-
lant’s “character for helpfulness.” As stated on the record, the Defense theory
was that Appellant was being “helpful” by going along with SSgt Bailey’s re-
quests to assist him in killing MC. That theory appears to be strikingly simi-
lar to the Prosecution’s theory that Appellant was indeed trying to help
SSgt Bailey kill MC, specifically by conspiring with him to commit premedi-
tated murder. However, in the Defense version, Appellant was trying to help
his friend by bringing him to his senses, in an attempt to convince him not to
pursue his murderous plans.
      Military judges have broad latitude to employ rules of evidence to exclude
evidence, but an accused has a constitutional right to “a meaningful oppor-
tunity to present a complete defense.” United States v. Gaddis, 70 M.J. 248,
252 (C.A.A.F. 2011) (quoting Holmes v. South Carolina, 547 U.S. 319, 324,
(2006)). Such a defense could potentially involve the introduction of character
evidence under Mil. R. Evid. 404(a)(2)(A), but, like all other evidence, it must
first be relevant under Mil. R. Evid. 401, that is, it must have a “tendency to
make a fact more or less probable than it would be without the evidence, and
. . . the fact [must be] of consequence in determining the action.”
   While the Defense may very well have been correct that Appellant has a
“helpful” character, the military judge did not abuse his discretion in deter-
mining that it was not a pertinent character trait under Mil. R. Evid. 401 and
404(a)(2)(A).
D. Preemption
   Appellant contends that the Specification of Charge V—alleging reckless
endangerment of MC’s two minor children by setting fire to their dwelling
under clauses 1 and 2 of Article 134, UCMJ—was preempted by the Specifi-


                                       10
                 United States v. Langhorne, No. ACM 39047


cation of Charge IV—alleging aggravated arson of the same dwelling under
Article 126. The preemption doctrine prohibits application of Article 134 to
conduct covered by Articles 80 through 132. MCM, pt. IV, ¶ 60.c.(5)(a). We
review questions of preemption de novo. United States v. Benitez, 65 M.J.
827, 828 (A.F. Ct. Crim. App. 2007).
   The Court of Appeals for the Armed Forces (CAAF) has long placed an
additional requirement on the application of the preemption doctrine that has
greatly restricted its applicability:
       [S]imply because the offense charged under Article 134, UCMJ,
       embraces all but one element of an offense under another arti-
       cle does not trigger operation of the preemption doctrine. In
       addition, it must be shown that Congress intended the other
       punitive article to cover a class of offenses in a complete way.
United States v. Anderson, 68 M.J. 378, 386–87 (C.A.A.F. 2010) (citing United
States v. Kick, 7 M.J. 82, 85 (C.M.A. 1979)) (alteration in original). The
preemption doctrine “applies only when (1) Congress intended to limit prose-
cution for . . . a particular area of misconduct to offenses defined in specific
articles of the Code, and (2) the offense charged is composed of a residuum of
elements of a specific offense.” United States v. Curry, 35 M.J. 359, 360–61
(C.M.A. 1992) (quotation marks and citations omitted) (ellipsis in original).
    The military judge correctly instructed the members that the elements of
the Specification of Charge IV, aggravated arson, in violation of Article 126
are:
       (1) That on or about 17 January 2014, at or near . . . , Oklaho-
           ma, the accused set on fire an inhabited dwelling, that is:
           the residence of [MC], . . . , Oklahoma, which was the prop-
           erty of [MC];
       (2) That the property of [MC], . . . , Oklahoma, was of a value of
           about $70,000 or of some lesser value in which case the
           finding should be in the lesser amount; and
       (3) That the act was willful and malicious.
   The military judge further instructed the members that the elements of
the Specification of Charge V, reckless endangerment, in violation of Article
134 are:
       (1) That on or about 17 January 2014, at or near . . . , Oklaho-
           ma, the accused did engage in conduct, to wit: set on fire the
           dwelling located at . . . , Oklahoma;
       (2) That the conduct was wrongful and wanton;



                                      11
                  United States v. Langhorne, No. ACM 39047


       (3) That the conduct was likely to produce death or grievous
           bodily harm to another person; specifically, [SB] and [CL];
           and
       (4) That, under the circumstances, the conduct of the accused
           was to the prejudice of good order and discipline in the
           armed forces and was of a nature to bring discredit upon
           the armed forces.
    While Appellant asserts that Congress “occupied the field” of reckless en-
dangerment by setting fire to a dwelling by setting forth aggravated arson of-
fenses in Article 126, he offers no evidence from the legislative history or oth-
erwise to establish his position. Furthermore, a simple review of the elements
of reckless endangerment under Article 134 clearly establishes that the Arti-
cle 134 offense is not composed of a residuum of elements of the Article 126
offense. Furthermore, the two offenses address different societal concerns.
Reckless endangerment, an offense against persons, contains the additional
element that the conduct alleged was likely to produce death or grievous bodi-
ly harm to another person, whereas aggravated arson, an offense against
property, does not. In conclusion, Article 134 reckless endangerment is not
preempted by Article 126.
E. Instructions
   1. Standard of Review
    We review issues involving a failure to give a required instruction de no-
vo. United States v. Bean, 62 M.J. 264, 266 (C.A.A.F. 2005). An instruction on
the elements of each offense charged is a required instruction. Rule for
Courts-Martial (R.C.M.) 920(e)(1). An instruction on each lesser included of-
fense in issue is a required instruction. R.C.M. 920(e)(2).
       A matter is “in issue” when some evidence, without regard to
       its source or credibility, has been admitted upon which mem-
       bers might rely if they choose. An instruction of a lesser includ-
       ed offense is proper when an element from the charged offense
       which distinguishes that offense from the lesser offense is in
       dispute.
R.C.M. 920, Discussion. “The military judge has a duty to instruct sua sponte
on all lesser-included offenses reasonably raised by the evidence.” Id. (quot-
ing United States v. Griffin, 50 M.J. 480, 481 (C.A.A.F. 1999)).
       An accused is entitled to have a court-martial consider all rea-
       sonable alternatives to guilt. Toward this end, as long as an ac-
       cused can show “some evidence” that “reasonably raises” the
       applicability of a lesser included offense, the military judge
       must instruct the panel on that lesser included offense. Evi-

                                       12
                 United States v. Langhorne, No. ACM 39047


       dence “reasonably raises” a lesser included offense if it could
       cause members to “attach credit” or rely upon it if they so
       choose. Finally, any doubt whether the evidence is sufficient to
       raise the need to instruct on a lesser-included offense must be
       resolved in favor of the accused.
Bean, 62 M.J. at 266 (quotation marks and citations omitted). “A lesser-
included offense instruction is only proper where the charged greater offense
requires the jury to find a disputed factual element which is not required for
conviction of the lesser-included offense.” Sansone v. United States, 380 U.S.
343, 349–50 (1965) (citations omitted).
   2. Waiver versus Forfeiture in the Context of Instructions
   As the CAAF has stated:
       Waiver is different from forfeiture. Whereas forfeiture is the
       failure to make the timely assertion of a right, waiver is the in-
       tentional relinquishment or abandonment of a known right.
       The distinction between the terms is important. If an appellant
       has forfeited a right by failing to raise it at trial, we review for
       plain error. When, on the other hand, an appellant intentional-
       ly waives a known right at trial, it is extinguished and may not
       be raised on appeal.
United States v. Gladue, 67 M.J. 311, 313 (C.A.A.F. 2009) (quotation marks
and citations omitted); see also United States v. Ahern, 76 M.J. 194, 197
(C.A.A.F. 2017) (appellate courts “do not review waived issues because a valid
waiver leaves no error to correct on appeal.”). However, we recognize that,
unlike the CAAF, this court is permitted, under Article 66(c), UCMJ, 10
U.S.C. § 866(c), to review issues affirmatively waived by an appellant at trial.
United States v. Chin, 75 M.J. 220, 223 (C.A.A.F. 2016) (“CCAs are required
to assess the entire record to determine whether to leave an accused’s waiver
intact, or to correct the error.”).
    Generally, failure to object to an instruction constitutes forfeiture of the
issue, notwithstanding the use of the term “waiver” in R.C.M. 920(f). “Failure
to object to an instruction or to omission of an instruction before the members
close to deliberate constitutes waiver of the objection in the absence of plain
error.” R.C.M. 920(f); see Ahern, 76 M.J. at 197 (acknowledging R.C.M. 920(f)
uses the word “waiver” but actually means “forfeiture”). However, an affirma-
tive relinquishment of any objection to an instruction constitutes actual
waiver. Cf. United States v. Campos, 67 M.J. 330, 332–33 (C.A.A.F. 2009)
(“While circumstances may arise where a ‘no objection’ statement by a de-
fense attorney is not enough to demonstrate an intentional relinquishment of




                                       13
                 United States v. Langhorne, No. ACM 39047


a known right, the record in this case does in fact reflect such a relinquish-
ment.”).
   3. Instructions Challenged on Appeal
       a. Lesser Included Offense of Simple Arson
   At trial, Appellant requested that the military judge instruct the mem-
bers that simple arson was an available lesser included offense of the aggra-
vated arson offense alleged in the Specification of Charge IV. After initially
indicating that he would so instruct, the military judge reconsidered and de-
nied the Defense request.
   The elements of aggravated arson of an inhabited dwelling are:
       (1) That the accused burned or set on fire an inhabited dwell-
           ing;
       (2) That this dwelling belonged to a certain person and was of a
           certain value; and
       (3) That the act was willful and malicious.
MCM, pt. IV, ¶ 52.b.(1)(a) (emphasis added).
   The elements of simple arson are:
       (1) That the accused burned or set fire to certain property of an-
           other;
       (2) That the property was of a certain value; and
       (3) That the act was willful and malicious.
MCM, pt. IV, ¶ 52.b.(2) (emphasis added).
    Thus, the difference between aggravated arson as alleged and simple ar-
son is that the former requires the property burned or set on fire to be an in-
habited dwelling, whereas the latter does not. At trial the Defense did not
dispute the fact that the structure upon which Appellant placed the lit pro-
pane torch was MC’s inhabited dwelling. Indeed, in the Defense’s closing ar-
gument they concede that Appellant knew the property was MC’s house.
What they contested was whether Appellant intended the house to actually
catch on fire. The only disputed factual element was whether Appellant’s act
was willful and malicious, the common third element of both offenses. Accord-
ingly, the military judge correctly ruled that the lesser included offense of
simple arson was not reasonably raised by the evidence.
       b. Elements of Aggravated Arson
   Appellant contends for the first time on appeal that the MCM and long-
standing military precedent incorrectly state the elements of Article 126 ag-


                                       14
                 United States v. Langhorne, No. ACM 39047


gravated arson of an inhabited dwelling. Specifically, Appellant asserts that
rather than the three stated elements, the correct elements are actually the
five elements of the related offense of aggravated arson of a structure.
    Prior to instructing the members on the elements of the offenses, the mili-
tary judge held an Article 39(a) session with the parties without the court
members present in order to discuss the draft instructions. In particular, the
military judge based his aggravated arson instructions on the pattern in-
structions in the Military Judges’ Benchbook, Dept. of the Army Pamphlet 27-
9 at 706–07 (10 Sep. 2014), and the specifically tailored language requested
by the Defense. After discussing how the military judge had incorporated the
Defense-requested language, the senior defense counsel responded “[w]e are
fine with the way you have it, sir.”
    Under the facts in this case, senior defense counsel’s statement, “[w]e are
fine with the way you have it, sir,” constituted an affirmative waiver of any
issues Appellant may now have with the military judge’s instruction on the
elements of aggravated arson. Considering our role pursuant to Article 66(c),
along with the statutory language of Article 126 and the MCM, we leave Ap-
pellant’s waiver of this instructional issue intact. Chin, 75 M.J. at 223.
       c. Elements of Conspiracy
    In the middle of findings deliberations, the court members requested a
supplemental instruction from the military judge regarding the overt act al-
leged as part of Specification 1 of Charge II. After an initial discussion with
the members, the military judge held a session outside their presence to dis-
cuss the supplemental instruction. After considering the views of both par-
ties, the military judge proposed a particular instruction, to which the senior
defense counsel responded, “that’s perfect.” After bringing the members back
in and instructing them along the lines discussed, the military judge asked
both sides if they had any objections to the instruction as given or requests
for additional instructions. Senior defense counsel responded, “No, your hon-
or.” Appellant now complains that the military judge’s instruction was in er-
ror.
   We have no reason to fault the military judge’s supplemental instruction
or relieve Appellant of his clearly articulated affirmative waiver of “that’s
perfect.” Id.
F. Factual Sufficiency of Conspiracy Conviction
    Appellant challenges the factual sufficiency of his conspiracy conviction in
Specification 2 of Charge II, asserting that the evidence is insufficient to
prove that he had not withdrawn from the conspiracy. We review factual suf-
ficiency de novo. United States v. Beatty, 64 M.J. 456, 459 (C.A.A.F. 2007).
The test for legal sufficiency of the evidence is “whether, considering the evi-


                                      15
                 United States v. Langhorne, No. ACM 39047


dence in the light most favorable to the prosecution, a reasonable factfinder
could have found all the essential elements beyond a reasonable doubt.” Unit-
ed States v. Turner, 25 M.J. 324, 324 (C.M.A. 1987); see also United States v.
Humpherys, 57 M.J. 83, 94 (C.A.A.F. 2002). The term “reasonable doubt” does
not mean that the evidence must be free from conflict. United States v. Lips,
22 M.J. 679, 684 (A.F.C.M.R. 1986). “[I]n resolving questions of legal suffi-
ciency, we are bound to draw every reasonable inference from the evidence of
record in favor of the prosecution.” United States v. Barner, 56 M.J. 131, 134
(C.A.A.F. 2001). The test for factual sufficiency is “whether, after weighing
the evidence in the record of trial and making allowances for not having per-
sonally observed the witnesses, [we are] convinced of the [appellant]’s guilt
beyond a reasonable doubt.” Turner, 25 M.J. at 325. In conducting this
unique appellate role, we take “a fresh, impartial look at the evidence,” apply-
ing “neither a presumption of innocence nor a presumption of guilt” to “make
[our] own independent determination as to whether the evidence constitutes
proof of each required element beyond a reasonable doubt.” United States v.
Washington, 57 M.J. 394, 399 (C.A.A.F. 2002). The term “reasonable doubt”
“does not mean that the evidence must be free of conflict.” United States v.
Galchick, 52 M.J. 815, 818 (A.F. Ct. Crim. App. 2000).
    Appellant points to the following text message he sent to SSgt Bailey:
“Unless something drastic changes I’m not going to be able to help you man. I
can give you the hammer I’ve got next week if you want it, but that’s all I can
do.” “Hammer” is the code word Appellant and SSgt Bailey used to refer to
Appellant’s Mosquito .22 caliber pistol that he purchased at the Base Ex-
change.
   The elements of conspiracy are:
       (1) That the accused entered into an agreement with one or
           more persons to commit an offense under the UCMJ; and
       (2) That, while the agreement continued to exist, and while the
           accused remained a party to the agreement, the accused or
           at least one of the co-conspirators performed an overt act
           for the purpose of bringing about the object of the conspira-
           cy.
MCM, pt. IV, ¶ 5.b.
       Withdrawal. A party to the conspiracy who abandons or with-
       draws from the agreement to commit the offense before the
       commission of an overt act by any conspirator is not guilty of
       conspiracy. An effective withdrawal or abandonment must con-
       sist of affirmative conduct which is wholly inconsistent with
       adherence to the unlawful agreement and which shows that the


                                      16
                 United States v. Langhorne, No. ACM 39047


       party has severed all connection with the conspiracy. A con-
       spirator who effectively abandons or withdraws from the con-
       spiracy after the performance of an overt act by one of the con-
       spirators remains guilty of conspiracy . . . .
MCM, pt. IV, ¶ 5.c.(6).
    Appellant’s text message was not an effective withdrawal. First of all, it
was conditional (“unless something drastic changes”). Secondly, his message
indicated his willingness to provide a murder weapon (“I can give you the
hammer”). In fact, he did provide the weapon to SSgt Bailey after he sent the
text message and SSgt Bailey subsequently left it for an undercover agent he
believed was another contract killer. If Appellant ever effectively withdrew
from the conspiracy, he certainly did not do so before he committed the overt
act of exchanging his firearm with SSgt Bailey.
    After taking a fresh, impartial look at the evidence, making our own in-
dependent determination as to whether the evidence constitutes proof of both
of the required elements of conspiracy, and making allowances for not having
personally observed the witnesses, we are convinced of Appellant’s guilt be-
yond a reasonable doubt.
G. Delay in Completing Appellate Review
   Appellant has not asserted a right to timely review and appeal. However,
we note that Appellant’s case was docketed with this court on 26 April 2016
and appellate review had not yet been completed as of 26 October 2017. We
review de novo whether an appellant has been denied the due process right to
a speedy post-trial review and appeal. United States v. Moreno, 63 M.J. 129,
135 (C.A.A.F. 2006). In Moreno, the CAAF established a presumption of un-
reasonable post-trial delay that requires a due process review when:
       (1) the convening authority does not take action within 120
           days of trial;
       (2) the record of trial is not docketed by the service Court of
           Criminal Appeals within 30 days of the convening authori-
           ty’s action; or
       (3) appellate review is not completed within 18 months of dock-
           eting.
Id. at 142.
    If there is a Moreno-based presumption of unreasonable delay or an oth-
erwise facially-unreasonable delay, we examine the claim under the four fac-
tors set forth in Barker v. Wingo, 407 U.S. 514, 530 (1972): “(1) the length of
the delay; (2) the reasons for the delay; (3) the appellant’s assertion of the
right to timely review and appeal; and (4) prejudice.” Moreno, 63 M.J. at 135.

                                      17
                 United States v. Langhorne, No. ACM 39047


Moreno identified three types of prejudice arising from post-trial processing
delay: (1) oppressive incarceration; (2) anxiety and concern; and (3) impair-
ment of ability to present a defense at a rehearing. Id. at 138–39.
    “We analyze each factor and make a determination as to whether that
factor favors the Government or [Appellant].” Id. at 136. Then, we balance
our analysis of the factors to determine whether a due process violation oc-
curred. Id.; see also Barker, 407 U.S. at 533 (“Courts must still engage in a
difficult and sensitive balancing process.”). “No single factor is required for
finding a due process violation and the absence of a given factor will not pre-
vent such a finding.” Id. However, where an appellant has not shown preju-
dice from the delay, there is no due process violation unless the delay is so
egregious as to “adversely affect the public’s perception of the fairness and in-
tegrity of the military justice system.” United States v. Toohey, 63 M.J. 353,
362 (C.A.A.F. 2006).
    Recognizing our authority under Article 66(c), UCMJ, we have also con-
sidered whether relief for excessive post-trial delay is appropriate in this case
even in the absence of a due process violation. See United States v. Tardif, 57
M.J. 219, 221, 225 (C.A.A.F. 2002).
    This is a complicated case and Appellant’s offenses are very serious. The
amount of time required by Appellant’s defense counsel to effectively and pro-
fessionally review the trial proceedings and assert errors is appropriately
much more than would be required in a more typical, simpler, case. Likewise,
the Government reasonably requires more time than is typical to fully ana-
lyze and effectively and professionally respond to Appellant’s brief. Appellant
sought and received six enlargements of time to file his brief and assignments
of error, accounting for a total of 362 days. The Government sought a single
30 day enlargement of time to file its answer, accounting for a total of 60
days. The court has taken less than five months to review the record of trial,
consider the briefs of counsel, and render its decision.
    Appellant, who remains in confinement, has not pointed to any prejudice
for the presumptively unreasonable delay and we find none. After considering
the factors enumerated in United States v. Gay, 74 M.J. 736, 744 (A.F. Ct.
Crim. App. 2015), aff’d, 75 M.J. 264 (C.A.A.F. 2016), we conclude that the
time taken to complete the review of Appellant’s case is not unreasonable and
we find no due process violation.




                                       18
                  United States v. Langhorne, No. ACM 39047


                                III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred.
Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the
findings and the sentence are AFFIRMED. 8


                  FOR THE COURT


                  KATHLEEN M. POTTER
                  Acting Clerk of the Court




8 We direct the convening authority to issue a corrected court-martial order to cor-
rectly reflect Appellant’s plea to Charge III.




                                        19